BAKER. DONELSON [205 BROOKVIEW CENTRE Way

BEARMAN, CALDWELL & BERKOWITZ, PC | KNOXVILLE, TENNESSEE 37919

| PHONE: 865.549.7000

| FAX: 865.525.8569

www.bakerdonelson.com

IVAN BOATNER
Direct Dial: 865.549.7118
E-Mail Address: iboatner@bakerdonelson.com

May 20, 2019

VIA CERTIFIED MAIL
United States Department of Agriculture a, :
Office of the General Counsel eae ls

1400 Independence Ave., SW F4h4 7ebb 4904 2415 3537 55 |
Washington, D.C. 20250 SENDER’S RECORD

Re: Tyson Foods, Inc. and Tyson Fresh Meats, Inc. v. United States of America
U.S. District Court for the Northern District of Iowa
Civil Action No. 5:19-ev-4020-CJW-KEM

To Whom It May Concern:

Enclosed please find the following in connection with the above-referenced matter:

1. Summons;
2, Complaint; and
3. Civil Actions Information Packet.

Should you have any questions regarding the enclosed, please do not hesitate to contact

me.

Sincerely,

Ivan A. Boatner
ITAB:rb
Enclosures

4827-4641-0135v1
2826048-000026 05/20/2019

ALABAMA * FLORITA ° GEORGIA » LOUISIANA * MARYLAND * MISSISSIPPI] © SOUTH CAROLINA * TENNESSEE * TEXAS © VIRGINIA * WASHINGTON, D.C.

ase 5:19-cv-04020-CJW-KEM Document 12-1 Filed 06/27/19 Page 1 of 38
AO 440 (Rev. 12/09} Summons in a Civil Action
UNITED STATES DISTRICT COURT
for the
Northern District of lowa

Tyson Foods, Inc. and
Tyson Fresh Meats, Inc.

 

Plaintiff

v. Civil Action No. 5:19-cv-4020-CJW-KEM

United States of America

 

Defendant
SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)

United States Department of Agriculture
Office of the General Counsel

1400 Independence Ave., SW
Washington D.C. 20250

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

Ivan A, Boatner

Baker, Donelson, Bearman, Caldwell & Berkowitz, PC
265 Brookview Centre Way, Suite 600

Knoxville, Tennessee 37919

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

nits DISFay
az PERK Ce cour
(lt. pat

eR

 

Date: 05/15/2019 2 “Awa? x sides
Signage of Clerk or Deputy Clerk
\ ngypvc*

Case Eg 8 EN aH ote Set OE oHT 1g ABS de 2 of 38
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

Civil Action No. 5:19-cv-4020-CJW-KEM

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any) Uw t wn Stags oF Praca

was received by me on (date)

© I personally served the summons on the individual at (place)

 

on (date) ; or

 

C1 I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

O I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

on (date) ; or
O I returned the summons unexecuted because ;or
O Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:

CaseA9 8:L9:646 58 CIA ETD ROTHER TS 1 ERA OR 1g ABE Fe° Of 38
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS DEFENDANTS

Tyson Foods, Inc. and Tyson Fresh Meats, Inc. United States of America

JS 44 (Rev. 06/17)

County of Residence of First Listed Defendant _U.S. is a sovereign state
(IN US. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES}
NOTE:

{c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (if Known)
Rosalynd J. koob: Heidman Law Firm; 1138 Historic 4th St, P.O. Box

3086, Sioux City, lowa, 51101; 712-222-4116

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

    

Il. BASIS OF JURISDICTION {Place an "X" it One Box Only) Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
O 1 U.S. Government O 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Nat a Party) Citizen of This State O 1 © 1 Incorporated or Principal Place go4 04
of Business In This State
2 US. Government 0 4 Diversity Citizen of Another State O 2 © 2 Incorporated and Principal Place o5 o8
Defendant (Indicate Citizenship of Parties in Item II) of Business In Another State
Citizen or Subject of a 03 O 3 Foreign Nation o6 O6
Foreign Country
IV. NATURE OF SUIT (Place an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
I CONTRACT. TORTS FORFEITURE/PENALTY. _— — BANKRUPTCY |
© 110 Insurance PERSONAL INJURY PERSONALINJURY [0 625 Drug Related Seizure © 422 Appeal 28 USC 158 0 375 False Claims Act
© 120 Marine 310 Airplane O 365 Personal Injury - of Property 21 USC 881 |O 423 Withdrawal 0 376 Qui Tam (31 USC
© 130 Miller Act OD 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a))
© 140 Negotiable Instrument Liability O 367 Health Care/ D0 400 State Reapportionment
© 150 Recovery of Overpayment | (1 320 Assault, Libel & Pharmaceutical ER! =|0) 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 0 820 Copyrights O 430 Banks and Banking
O 151 Medicare Act © 330 Federal Employers’ Product Liability O 830 Patent O 450 Commerce
© 152 Recovery of Defaulted Liability © 368 Asbestos Personal O 835 Patent - Abbreviated O 460 Deportation
Student Loans D 340 Marine Injury Product New Drug Application [0 470 Racketeer Influenced and
(Excludes Veterans) D 345 Marine Product Liability _. 0 840 Trad 1 Corrupt Organizations
(J 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR : O 480 Consumer Credit
of Veteran's Benefits 0 350 Motor Vehicle 0 370 Other Fraud O 710 Fair Labor Standards O 861 HIA (1395ff) 0 490 Cable/Sat TV
O 160 Stockholders’ Suits (1) 355 Motor Vehicle 0 371 Truth in Lending, Act O 862 Black Lung (923) O 850 Securities/Commadities/
© 190 Other Contract Product Liability % 380 Other Personal 0 720 Labor/Management O 863 DIWC/DIWW (405(g)) Exchange
© 195 Contract Product Liability | 360 Other Personal Property Damage Relations O 864 SSID Title XVI 0 890 Other Statutory Actions
O 196 Franchise Injury © 385 Property Damage 0 740 Railway Labor Act O 865 RSI (405(g)) O 891 Agricultural Acts
0 362 Personal Injury - Product Liability 0 751 Family and Medical O 893 Environmental Matters
Medical Malpractice Leave Act 0 895 Freedom of Information
| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _|0 790 Other Labor Litigation ___ FEDERAL TAX SUITS Act
© 210 Land Condemnation 0 440 Other Civil Rights Habeas Corpus: 0 791 Employee Retirement O 870 Taxes (U.S. Plaintiff 0 896 Arbitration
O 220 Foreclosure 0 441 Voting O 463 Alien Detainee Income Security Act or Defendant) O 899 Administrative Procedure
OF 230 Rent Lease & Ejectment 0 442 Employment 0 510 Motions to Vacate O 871 IRS—Third Party Act/Review or Appeal of
OF 240 Torts to Land 0 443 Housing! Sentence 26 USC 7609 Agency Decision
0 245 Tort Product Liability Accommodations 0 530 General O 950 Constitutionality of
C 290 All Other Real Property O 445 Amer. w/Disabilities - | 535 Death Penalty IMMIGRATION State Statutes
Employment Other; © 462 Naturalization Application
© 446 Amer. w/Disabilities - |) 540 Mandamus & Other |© 465 Other Immigration
Other 0 550 Civil Rights Actions

 

O 448 Education

 

© 555 Prison Condition

O 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

V. ORIGIN (Place an “X” in One Box Only)

{1 Original O2 Removed from © 3. Remanded from 4 Reinstated or © 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

VII. REQUESTED IN

COMPLAINT:

 

© CHECK IF THIS IS A CLASS ACTION
UNDER RULE 23, F.R.Cy.P.

VIII. RELATED CASE(S)

(See instructions):

DEMAND $

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
Federal Tort Claims Act, 28 U.S.C. § 1346(b) and 28 U.S.C. § 2671 et seq.
Brief description of cause:
Property damage caused by negligence,negligent inspection, negligent retention, and negligent supervision

CHECK YES only if demanded in complaint:

JURY DEMAND:

 

O Yes No

 

 

IF ANY JUDGE a DOCKET NUMBER _
DATE SIGNATURE OF ATTORNEY OF RECORD
05/13/2019 Rosalynd J. Koob
FOR OFFICE USE ONLY
RECEIPT# = C8857 9-cv-04020-CJWPKENG? Document 1-1 /Fit#d_05/14/19  PayePet 2

Case 5:19-cv-04020-CJW-KEM Document 12-1 Filed 06/27/19 Page 4 of 38

 

 

 

 
JS 44 Reverse (Rev. 06/17)

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)

(b)

(c)

IL.

Ill.

IV.

Vi

VII.

VIL.

Plaintiffs-Defendants, Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
then the official, giving both name and title.

County of Residence, For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)

Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section "(see attachment)".

Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "x"
in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.

United States plaintiff, (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.

Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes

precedence, and box 1 or 2 should be marked.
Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity

cases.)

Residence (citizenship) of Principal Parties, This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.

Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
that is most applicable. Click here for: Nature of Suit Code Descriptions.

Origin, Place an "X" in one of the seven boxes.

Original Proceedings. (1) Cases which originate in the United States district courts,

Removed from State Court, (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441,
When the petition for removal is granted, check this box.

Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.

Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District, (5) For cases transferred under Title 28 U.S.C. Section 1404(a), Do not use this for within district transfers or
multidistrict litigation transfers.

Multidistrict Litigation — Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C,
Section 1407.

Multidistrict Litigation — Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
changes in statue.

Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
Jury Demand, Check the appropriate box to indicate whether or not a jury is being demanded.

Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.

Case 5:19-cv-04020-CJW-KEM Document 1-1 Filed 05/14/19 Page 2 of 2
Case 5:19-cv-04020-CJW-KEM Document 12-1 Filed 06/27/19 Page 5 of 38

 

 

 

 

 

 

 
IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF IOWA

 

WESTERN DIVISION
TYSON FOODS, INC., and TYSON FRESH Case No. 19 .4020
MEATS, INC.
Plaintiffs,
Vv.

UNITED STATES OF AMERICA,

Defendant.

 

COMPLAINT
Plaintiffs Tyson Foods, Inc., and Tyson Fresh Meats, Inc., for their Complaint against
Defendant United States of America (“United States”), pursuant to the Federal Tort Claims Act

(“FTCA”), 28 U.S.C. § 1346(b) and 28 U.S.C. § 2671 et seq., allege and state as follows:

JURISDICTION AND VENUE

l. Tyson Foods, Inc. is a corporation, formed under the laws of Delaware, with its
principal place of business located in Springdale, Arkansas. Tyson Fresh Meats, Inc. is a Delaware
entity and is a wholly-owned subsidiary of Tyson Foods, Inc. (Tyson and Tyson Fresh Meats are
hereinafter referred to as “Tyson’’).

2. The United States of America is a sovereign state. Liability for the acts described
herein is based on actions of agents and employees of the United States Department of Agriculture
(“USDA”) and its Food Safety Inspection Service (“FSIS”), agencies of the United States, for which

sovereign immunity is waived under the Federal Tort Claims Act, 28 U.S.C. § 1346(b) and § 2671

1

4827-1566-0841.1

Case 5:19-cv-04020-CJW-KEM Documenti Filed 05/14/19 Page 1 of 11
Case 5:19-cv-04020-CJW-KEM Document 12-1 Filed 06/27/19 Page 6 of 38
et seq. (“FTCA”).

3. This Court may properly exercise original jurisdiction over the parties and the
subject matter of this action pursuant to 28 U.S.C. § 1346(b)(1), 28 U.S.C. § 1331, and 28 U.S.C. §
2674.

4. Venue is properly laid in the Northern District of lowa, Western Division, pursuant
to 28 U.S.C. § 1402(b). The events and acts complained of and which give rise to this action
occurred within this District and Tyson does business in this District.

5. Iowa law applies to this action.

6. Tyson Foods, Inc., has exhausted the administrative requirements set forth in 28
U.S.C. § 2675, by submitting Form SF-95, Claim for Damage, Injury, or Death, to the USDA-FSIS,
4520 114" Street, Des Moines, IA 50322, on or about August 23, 2018. The SF-95 submitted by
Tyson Foods, Inc. provided the Defendant with all of the information needed to investigate and
resolve Plaintiffs’ claim for damages. The SF-95 submitted to USDA-FSIS fully described the basis
for Plaintiffs’ claim, identified the claimants, and provided a sum certain quantifying the damages
suffered as a result of Defendant’s tortious misconduct. On or about November 16, 2018, the Office
of General Counsel for USDA notified Tyson Foods, Inc. via letter of its denial of the claim. Tyson
Foods, Inc. was further notified of the right to file suit within six (6) months from the date of the
mailing of the denial letter.

FACTUAL BACKGROUND

7. Under the Federal Meat Inspection Act, the USDA is responsible for ensuring the
healthiness of livestock (including pork) entering the United States food supply.

8. One aspect of USDA fulfilling this responsibility is to conduct, through FSIS, certain

ante and post-mortem inspections on hogs at pork processing facilities. See 9 CFR 309, Animals

2
4827-1566-0841.1

Case 5:19-cv-04020-CJW-KEM_ Document1 Filed 05/14/19 Page 2 of 11
Case 5:19-cv-04020-CJW-KEM Document 12-1 Filed 06/27/19 Page 7 of 38
and Animal Products, Chapter III ~ Food Safety and Inspection Service, Department of Agriculture.

9. The USDA trains and supervises FSIS inspectors as to the manner and methods of
conducting ante and post-mortem inspections.

10... The USDA then places trained FSIS inspectors at each pork processing facility in
the United States to perform these inspections.

11. Tyson Fresh Meats, Inc. operates a pork processing facility located at 1009 Richland
Drive, Storm Lake, Iowa (“Tyson Storm Lake”).

12. | Tyson Storm Lake, like every pork processing facility in the United States, operates
under continuous USDA-FSIS inspection while the processing facility is operating.

13. All hogs slaughtered at Tyson Storm Lake are subject to USDA-FSIS ante-mortem
inspection.

USDA-FSIS Inspections Control the Release or
Condemnation of Hogs

14. The FSIS employees on-site at Tyson Storm Lake are responsible for performing the
ante-mortem inspections on hogs by visually observing the hogs and determining whether to release
or condemn the hogs based on the inspection results.

15. | The USDA-stated goal and purpose of ante-mortem inspection is to accept only those
animals that are healthful, safe from harmful chemical and drug residues, and capable of being
converted into safe wholesome products fit for the use and enjoyment of the consumer.

16. At the conclusion of any ante-mortem inspection, USDA-FSIS protocols dictate only
three possible outcomes. FSIS determines that the hogs will either be (1) passed for slaughter, (2)
classified as suspect, or (3) condemned. Condemned hogs are considered not fit for human
consumption. Suspect hogs are those hogs which will require additional inspection in order to

determine whether they are fit for human consumption.

3
4827-1566-0841.1

Case 5:19-cv-04020-CJW-KEM Document 1 Filed 05/14/19 Page 3 of 11
Case 5:19-cv-04020-CJW-KEM Document 12-1 Filed 06/27/19 Page 8 of 38
17. FSIS is the sole entity responsible for conducting these inspections on behalf of

USDA and designating whether hogs are fit to be slaughtered and enter the stream of commerce.
USDA-FSIS Conducted Negligent Ante-Mortem Inspections on 4,622 Hogs

18. On March 26, 2018, approximately 4,622 hogs were slaughtered at Tyson Storm
Lake and were, thereby, subject to ante-mortem inspection by the USDA-FSIS.

19. On March 26, 2018, the ante-mortem inspections of the slaughtered hogs were the
responsibility of FSIS inspector Dr. Yolanda Thompson, an employee and agent of the Defendant.
On this date, Dr. Thompson presented to Tyson Storm Lake management signed inspection pen
cards certifying that the hogs had been inspected and were eligible to bear the mark of inspection.

20. | Unbeknownst to Tyson Storm Lake management, Dr. Thompson conducted
negligent ante-mortem inspections of the hogs prior to slaughter. Video footage obtained later
revealed that Dr. Thompson never entered the pre-slaughter holding area to perform an in-person
visual inspection of the hogs as required to satisfy her duties as both (1) an employee and agent of
the Defendant and (2) a reasonable person taking on the duty to conduct inspections for the
protection of others. Instead, Dr. Thompson remained in her vehicle, signing the inspection cards
without entering the holding area to examine the hogs.

21. Tyson Storm Lake management was unaware that Dr. Thompson was negligent in
conducting the ante-mortem inspections until the following day, March 27, 2018, when they were
informed by FSIS personnel that the hogs at issue had not received proper ante-mortem inspections.

Tyson Suffered Damages As a Result of USDA-FSIS’s Conduct
22. Upon notification of Dr. Thompson’s actions, Tyson Storm Lake management took

steps to mitigate damages.

23. Unfortunately, by this time, the negligently inspected hog carcasses had been

4
4827-1 “= 0841.1

04020-CJW-KEM_Document1 Filed 05/14/19 Page 4 of 11
cast Oe? 13: a 020- & K

W-KEM Document 12-1 Filed 06/27/19 Page 9 of 38
intermingled into a larger group of approximately 8,000 hog carcasses and, consequently, the
negligently inspected hog carcasses could no longer be positively identified.

24. On March 30, 2018, USDA, acting through supervisors of the Des Moines Field
Office, concluded that it was not possible to clearly identify whether the animals were subject to
any health conditions that would have necessitated condemnation of the negligently inspected
carcasses. This left Tyson with no choice but to destroy the negligently inspected carcasses and
those with which they had been commingled, salvaging portions of the product for non-food related
purposes at a greatly reduced rate.

25. As a result of the required condemnation, Tyson incurred a loss of $1,971,616.61,
with only a portion of the loss ($120,612.32) being offset by rendering some of the meat into non-
edible products. This yielded a net loss to Tyson for the condemned pork of $1,851,003.29.

26. Tyson incurred $314,905.63 in cancelled sales primarily related to offal and lard that
had been sold to third parties within the brief window of time between when the hogs were
slaughtered and when Tyson was notified of the negligent inspection.

27. Tyson incurred $50,070.85 in freight and temporary storage fees pending destruction
of the product.

28. Tyson incurred $51,468.25 related to overtime hours worked on an emergency basis
to segregate, render, or otherwise destroy the product rendered useless by Defendant’s negligence.

29. Tyson incurred $213,513.04 due to reduction in normal processing activities while
diverting resources to respond to the emergency created by the Defendant’s negligence.

30. The USDA-FSIS inspector’s negligence proximately caused $2,480,961.07 in total

damages to Tyson.

5
4827-1566-0841.1

Case 5: 8 A020. CJW-KEM_ Document 1. Filed 05/14/19 Page 5 of 11
Case 5:19-cv-04020-CJW-KEM Document 12-1 Filed 06/27/19 Page 10 of 38
USDA-FSIS Personnel Were Aware of Dr. Thompson’s Performance Issues

31. Upon information and belief, at all pertinent times, USDA-FSIS personnel were
aware of deficiencies in the quality, scope and integrity of Dr. Thompson’s inspection practices.

32. | Upon information and belief, prior to the negligent inspections described above,
USDA-FSIS personnel were aware of issues with Dr. Thompson’s performance as indicated by a
USDA-FSIS employee mentioning to Tyson employees during the investigation of the negligent
inspections that Dr. Thompson had bad habits related to her inspection practices

33. | Moreover, USDA-FSIS personnel were aware of Dr. Thompson’s physical
limitations and that she had difficulty walking. Dr. Thompson’s normal inspection site was the
turkey processing plant, a plant that is much smaller in size than the pork processing plant. In
addition, the way in which the animals are kept in the pork processing plant requires an inspector
to navigate the holding pens.

34, If the USDA and/or FSIS personnel adequately trained and supervised Dr.
Thompson, or otherwise addressed Dr. Thompson’s deficient inspection practices and her health

issues, the damage to Tyson could have been avoided.

COUNT ONE
(Negligence)

35. Tyson incorporates by reference paragraphs | through 34 as if fully set forth herein.

36. Under Iowa law, private parties are liable when they have a duty to conform to a
standard to protect others and they fail to do so, resulting in damages to another.

37. Under the FTCA, the United States is liable to the same extent as a private party in
Iowa. In this case, the United States, through its agents and employees, had a duty to conform to

a standard of conduct to protect Tyson’s property and failed to do so.

6
4827-1566-0841.1

Case 5: se v-04020-CJW-KEM_ Document 1. Filed 05/14/19 Page 6 of 11
Case 5:19-c 64020- CJW-KEM Document 12-1 Filed 06/27/19 Page 11 of 38
38. Dr. Thompson, the FSIS inspector and the agent and employee of Defendant, failed
to act as a reasonable person when she negligently performed the ante-mortem inspections.
39. The duty to conduct a reasonable and competent inspection was an operational task
and did not involve the United States exercising discretion.
40. The United States, through Dr. Thompson’s actions, proximately caused damages
to Tyson. The proximate result of Defendant’s wrongful and tortious conduct was the destruction
of approximately 8,000 hog carcasses. The monetary damages resulting from the Defendant’s

misconduct is $2,480,961.07.

COUNT TWO
(Negligent Inspection)

41. Tyson incorporates by reference paragraphs 1 through 34 as if fully set forth herein.

42. Under Iowa law, private parties are liable when they undertake a duty to inspect
and then negligently carry out that duty.

43. Under the FTCA, the United States is liable to the same extent as a private party
for negligently executing its undertaken duty to inspect.

44. The United States, through the USDA and FSIS, undertook a duty to inspect pork
product at the Tyson Storm Lake processing plant by placing inspectors at the facility.

45. The United States undertook the duty to inspect the live hogs at issue in this case.

46. The United States’ undertaking created a common law duty under Iowa law owed
to Tyson to competently perform inspections.

47. The United States’ undertaking supplanted Tyson’s duty to conduct ante-mortem
inspections to help ensure the safety of its pork products.

48. The USDA-FSIS inspectors, including Dr. Thompson, should have recognized that

the services they undertook to perform were necessary for the protection of Tyson and others.

7
4827-1566-0841.1

Case 5:19-¢ YGoo 20-C Cy EM Document 1 Filed 05/14/19 Page 7 of 11
Case a5 48: -Cv-04020-CJW-KEM Document 12-1 Filed 06/27/19 Page 12 of 38
49. The duty to inspect was an operational task and did not involve the United States
exercising discretion.

50. The United States’ undertaking the duty to inspect caused Tyson to forego other
inspection options or precautions against the risk of contamination.

51. Tyson relied upon the USDA-FSIS inspectors, including Dr. Thompson, to perform
their duties non-negligently.

52. Tyson relied on Dr. Thompson and other USDA-FSIS inspectors, not plant
employees, to conduct the ante-mortem inspections and make the critical determination as to the
health of the hogs.

53. The USDA-FSIS inspectors who were assigned to Tyson Storm Lake, including
Dr. Thompson, undertook to provide inspection services of Tyson’s pork products and should have
reasonably foreseen that negligent performance of their inspection duties would result in injury to
persons or property.

54. The United States breached the duty to inspect by negligently conducting ante-
mortem inspections on approximately 4,622 hogs on March 26, 2018.

55. The United States’ acts constituted negligence in the performance of an operational
task for which they had no discretion.

56. The United States’ acts in negligently performing the inspections caused
approximated 4,622 hogs to be commingled and intermingled into a larger group of approximately
8,000 hog carcasses, resulting in the destruction of approximately 8,000 hog carcasses.

57. Tyson suffered property damages as a result of the United States’ negligence.

COUNT THREE
(Negligent Retention)

58. Tyson incorporates by reference paragraphs 1| through 34 as if fully set forth herein.

8

4827-1566-0841.1

Case

5:19-cv-04020-CJW-KEM. Documenti1 Filed 05/14/19 Page 8 of 11
Case 5:19-cv-

04020-CJW-KEM Document 12-1 Filed 06/27/19 Page 13 of 38
59. Under Iowa law, private parties are liable when they knew, or in the exercise of
ordinary care should have known, of an employee’s unfitness at the time the employee engaged in
wrongful or tortious conduct.

60. Under the FTCA, the United States is liable to the same extent as a private party
under Iowa law for knowingly allowing an unfit employee to engage in wrongful or tortious
conduct.

61. The United States, through negligent retention of the inspector, Dr. Thompson,
proximately caused injuries to Tyson.

62. Dr. Thompson, as an FSIS inspector, was an employee of the United States through
USDA.

63. Dr. Thompson committed an underlying tort that caused compensable injury to
Tyson through her negligence and negligent ante-mortem inspections.

64. Upon information and belief, prior to the time Dr. Thompson conducted the
negligent ante-mortem inspections, other USDA and/or FSIS employees and inspectors were
aware of deficiencies in the quality, scope, and integrity of Dr. Thompson’s inspection practices.

65. The United States should have recognized Dr. Thompson’s unfitness to perform the
inspections that were necessary for the protection of Tyson’s property. However, the United States
failed to so recognize, resulting in the destruction of approximately 8,000 hog carcasses, causing
injury to Tyson.

66. The duty to (1) provide inspectors who are competent and able to perform
inspections as required or (2) remove and replace inspectors who are either incompetent or unable

to perform inspections as required was an operational task and did not involve the United States

exercising discretion.

9
4827-1566-0841.1

Case 5:19-cv-04020-CJW-KEM_ Document1 Filed 05/14/19 Page 9ofil °
Case 5:19-cv-04020-CJW-KEM Document 12-1 Filed 06/27/19 Page 14 of 38
COUNT FOUR
(Negligent Supervision)

67. Tyson incorporates by reference paragraphs 1 through 34 as if fully set forth herein.

68. | Under Iowa law, private parties are liable when they know, or in the exercise of
ordinary care should have known, of an employee’s unfitness at the time the employee engaged in
wrongful or tortious conduct.

69. Under the FTCA, the United States is liable to the same extent as a private party
under Iowa law because it should have known that Dr. Thompson was an unfit employee at the
time she conducted the negligent ante-mortem inspections.

70. The United States, through negligent supervision of the inspector, Dr. Thompson,
proximately caused injuries to Tyson because of Dr. Thompson’s incompetence and lack of fitness
for her position.

71. | Dr. Thompson, as an FSIS inspector, was an employee of the United States through
its agency, the USDA.

72. Prior to the time that Dr. Thompson conducted the negligent inspection, other
USDA and/or FSIS employees and inspectors were aware of deficiencies in the quality, scope and
integrity of Dr. Thompson’s inspection practices.

73. It is also believed that other USDA and/or FSIS inspectors were aware of Dr.
Thompson’s mobility and performance issues. The United States should have addressed Dr.
Thompson’s mobility and performance issues before assigning Dr. Thompson to the pork
processing plant, which is larger and requires more mobility.

74. The duty to competently and reasonably supervise employees was an operational

task and did not involve the United States exercising discretion.

10
4827-1566-0841.1

Case 5:19-cv-04020-CJW-KEM Document 1 Filed 05/14/19 Page 10 of 11
Case 5:19-cv-04020-CJW-KEM Document 12-1 Filed 06/27/19 Page 15 of 38
75. The United States’ failure to address Dr. Thompson’s mobility and performance
issues caused Tyson to suffer damages.
WHEREFORE, Tyson prays as follows:

a, That this Court award incidental and consequential damages arising from
the United States’ negligence in an amount no less than $2,480,961.07;

b. That this Court award any and all relief provided for under 28 U.S.C. §
1346(b) and 28 U.S.C. § 2671 et seq.; and

c. That this Court award such other relief as the Court deems just and
appropriate under the circumstances.

Dated this 14th day of May, 2019.

HEIDMAN LAW FIRM, P.L.L.C.

By:

 

 

P.O. Box 3086

Sioux City, lowa 51101

Telephone: (712) 255-8838
Facsimile: (712) 258-6714

Email: Roz.Koob@heidmanlaw.com

ATTORNEYS FOR TYSON FOODS, INC., AND
TYSON FRESH MEATS, INC.
Original filed.

11
4827-1566-0841.1

Case 5:19-cv-04020-CJW-KEM_Document1i Filed 05/14/19 Page 11 of 11
Case 5:19-cv-04020-CJW-KEM Document 12-1 Filed 06/27/19 Page 16 of 38
10.

11.

12.

13.

MATERIALS THE CLERK OF COURT IS TO PROVIDE TO
PLAINTIFFS WHO FILE

CIVIL ACTIONS
IN THE NORTHERN DISTRICT OF IOWA ON OR AFTER
JANUARY 1, 2008
(For Service on all other parties to the suit)
Local Rule 7.1
Disclosure Statement
Local Rule 10
Local Rule 16
Instructions and Worksheet for Scheduling Order and Discovery Plan
Proposed Scheduling Order and Discovery Plan
Local Rule 73
Notice, Consent and Order of Reference
Notice of Lawsuit and Request for Waiver
Waiver of Service of Summons
Local Rule 41

ECF Attorney Registration Form

Privacy Notice

Revised 10/2017

Case 5:19-cv-04020-CJW-KEM Document 2-1 Filed 05/15/19 Page 1 of 22

Case 5:19-cv-04020-CJW-KEM Document 12-1 Filed 06/27/19 Page 17 of 38
LR 7.1 DISCLOSURE STATEMENT

. Plaintiff's Disclosure Statement. Within 21 days after a civil complaint is filed, each
nongovernmental plaintiff that is not a natural person must file with the Clerk of Court a disclosure
form containing the following:

1. The names of all associations, firms, partnerships, corporations, and other artificial entities
that either are related to the plaintiff as a parent, subsidiary, or otherwise, or have a direct
or indirect pecuniary interest in the plaintiff's outcome in the case; and

2. With respect to each such entity, a description of its connection to or interest in the litigation.

. Defendant’s Disclosure Statement. Within 30 days after service of a civil complaint on a
nongovernmental defendant that is not a natural person, such defendant must file with the Clerk of
Court a statement containing the following:

1. The names of all associations, firms, partnerships, corporations, and other artificial entities
that either are related to the defendant as a parent, subsidiary, or otherwise, or have a direct
or indirect pecuniary interest in the defendant’s outcome in the case; and

2. With respect to each such entity, a description of its connection to or interest in the litigation.

Disclosure Statement Forms. The disclosure form is available on the courts' websites. The
disclosure statement form is designed to enable the involved federal judges to evaluate possible
bases for disqualification or recusal.

. Conflicts List. After entering an appearance in a pending civil case, the lawyers for the parties must
determine promptly ifa presiding judge has filed a conflicts list with the Clerk of Court by doing one

of the following:
1. Inspecting the conflicts information on the courts' websites; or
2. Inquiring of the Clerk of Court of the district.

3. Ifaconflicts list for the presiding judge has been filed with the Clerk of Court, the lawyer must
review the list and notify the Clerk of Court immediately ifit appears a presiding judge may
have a conflict with any association, firm, partnership, corporation, or other artificial
entity either related to any party or having a pecuniary interest in the case.

 

15

Case 5:19-cv-04020-CJW-KEM Document 2-1 Filed 05/15/19 Page 2 of 22
Case 5:19-cv-04020-CJW-KEM Document 12-1 Filed 06/27/19 Page 18 of 38
IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF IOWA

Plaintiff(s),
Case Number:

Vs.
DISCLOSURE STATEMENT

Defendant(s).

 

 

As required by LR 7.1 and LR 81(c) and (d), [plaintiff] [defendant] in this case
provides the following information to the court:

(a) The following are the names of all associations, firms, partnerships, corporations,
and other artificial entities that either are related to the [plaintiff] [defendant] as
a parent, subsidiary, or otherwise, or have a direct or indirect pecuniary interest
in the [plaintiff's] [defendant’s] outcome in this case:

(b) With respect to each entity named in response to (a), the following describes its
connection to or interest in the litigation, or both:

Date:

 

 

Atttorney’s Name
Address:

Telephone Number:
E-mail Address:

Attorney for: [plaintiff] [defendant]

Case 5:19-cv-04020-CJW-KEM Document 2-1 Filed 05/15/19 Page 3 of 22
Case 5:19-cv-04020-CJW-KEM Document 12-1 Filed 06/27/19 Page 19 of 38
LR 10 FORM OF DOCUMENTS FILED WITH THE COURT; CITATIONS TO STATUTES;
PERSONAL IDENTIFIERS

a. Size. All documents filed with the court in paper form must be on 8.5 inch x 11 inch size paper.
All electronic filings must be similarly formatted.

b. Form. All documents filed with the court must be in the following form:
1. Double spaced;
2. Printed on only one side of the page; and
3. Have a top margin of at least 1 inch on each page.
4

. A brief more than 10 pages in length must include, on the first page, a subject matter table of
contents.

Documents more than 1 page in length must be numbered at the bottom of each page. Exhibits
included in an appendix or attached to a pleading, motion, or brief must be imaged or reproduced
in a clear, legible, and high-quality form.

c. Documents Filed in Paper Form. To facilitate electronic imaging, a document filed non-
electronically must be delivered to the Clerk of Court with no tabs, staples, or permanent clips,
but may be organized with paperclips, clamps, or some other type of temporary fastener, or
delivered to the Clerk of Court in an expandable file folder, except as follows:

1. Transcripts may be bound.
2. Copies of exhibits may be provided to the court in a notebook.

3. Ifa motion, resistance, or reply, together with any supporting filings, totals more than 100
pages in length and is filed electronically, within 7 days after the document is filed, the filer
must deliver to the Clerk of Court, for use by the presiding judge, a paper copy of the motion,
resistance, or reply, together with any supporting filings, reproduced on one side of the
page, bound or fastened at the left margin, and tabbed to facilitate ready reference.

d. Captions. Captions of filings must include the district and division in which the case is filed, the
case number, the names of the litigants in the manner prescribed in Federal Rule of Civil Procedure
10(a), anda designation of the content, and must specify clearly the party filing the document.

e. Consolidated Cases. If 2 or more cases have been consolidated, the caption on all filings in the
cases must be in the name of the lead case, but also must include the case numbers of all other
member cases. If 2 or more cases have been consolidated for pretrial purposes only, the caption on
all filings in the cases must include the full captions of all member cases.

f. Return of Copies by Mail. Ifa party requests that a copy of a document filed in paper form be
returned by mail, the party must deliver to the Clerk of Court a self-addressed, stamped envelope,
with proper postage, and large enough to accommodate the requested copy.

g. Personal Data Identifiers. Unless otherwise permitted or required by law, a party filing a document
containing personal data identifiers should, unless the document is filed under seal, modify or

16

Case 5:19-cv-04020-CJW-KEM Document 2-1 Filed 05/15/19 Page 4 of 22
Case 5:19-cv-04020-CJW-KEM Document 12-1 Filed 06/27/19 Page 20 of 38
partially redact the document to prevent disclosure of the identifiers. (See Fed. R. Civ. P. 5.2(a)).
Personal data identifiers include the following:

l.

5.

Social Security numbers;

2. Dates of birth;
3.
4

. Financial account numbers; and

Names of minors (anyone under the age of 18);

Taxpayer identification numbers.

By way of example, and not limitation, if the Social Security number of an individual must be
included in a document, only the last four digits of that number should be used. If an individual’s
date of birth is necessary, only the year should be used. If a minor must be mentioned, only that
minor’s initials should be used. If financial account numbers are relevant, only incomplete numbers
should be recited in the document.

In addition, parties should exercise caution when filing unsealed documents that contain the
following information:

6.
7.

8.
9.

Other personal identifying numbers, such as driver’s license numbers;

Information concerning medical treatment or diagnosis (which includes mental health and
substance abuse information);

Employment history;

Personal financial information:

10. Proprietary or trade secret information;

11. Information concerning a person’s cooperation with the government;

12. Information concerning crime victims;

13. Sensitive security information;

14. Home addresses;

15. Telephone numbers;

16. E-mail addresses.

It is the responsibility of counsel and the parties to assure that appropriate redactions from
documents have been made before they are filed; the Clerk of Court will not review filings to
determine whether such redactions have been made.

17

Case 5:19-cv-04020-CJW-KEM Document 2-1 Filed 05/15/19 Page 5 of 22
Case 5:19-cv-04020-CJW-KEM Document 12-1 Filed 06/27/19 Page 21 of 38
LR 16 SCHEDULING ORDER AND DISCOVERY PLAN

. Timing of Proposed Order and Plan. Within 90 days after the filing of the complaint, all attorneys
of record and all unrepresented parties must submit to the Clerk of Court for approval by a magistrate
judge a proposed Rule 16(b) and 26(f) scheduling order and discovery plan.

The parties must confer to complete the proposed scheduling order and discovery plan as soon as
practicable, but at least 14 days before the proposed scheduling order and discovery plan is due.

. Completion of Proposed Order and Plan. The attorneys of record and all unrepresented parties
who have appeared in the case are jointly responsible for preparing a proposed scheduling order and
discovery plan. The proposed scheduling order and discovery plan must be prepared using the form
supplied by the Clerk of Court, and must contain all of the information requested in the form. The
form may be downloaded from the courts' websites. The completed form must be filed.

Dismissal for Failure to Submit Timely Proposed Order and Plan. The failure to submit timely
a proposed scheduling order and discovery plan may result in dismissal of the case.

. Cases Not Subject to Requirement. A proposed scheduling order and discovery plan must be
submitted in all civil cases, except for the following:

1. An action for judicial review based on an administrative record, such as a Social Security
benefits case or a claim-review case brought under the Employee Retirement Income
Security Act of 1974;

2. A petition, application, or motion for habeas corpus, or other proceeding to challenge a
criminal conviction or sentence;

3. An action brought without counsel by a person in custody of the United States, a state, or a
state subdivision:

An action to enforce or quash an administrative summons or subpoena;

An action by the United States to recover benefit payments;

An action by the United States to collect on a student loan guaranteed by the United States;
A proceeding ancillary to proceedings in other courts;

An action to enforce an arbitration award;

Ses SS

A foreclosure or civil forfeiture action filed by the United States;
10. An IRS summons enforcement action; and
11. Any other class of cases so designated by order of the court.

Scheduling Conference. After reviewing the proposed scheduling order and discovery plan,
the magistrate judge may issue the Rule 16(b) and 26(f) scheduling order and discovery plan, either
as submitted or with revisions, or may set a scheduling conference. Nothing in this rule precludes
the parties from requesting a scheduling or planning conference with the magistrate judge at any
time.

21

Case 5:19-cv-04020-CJW-KEM Document 2-1 Filed 05/15/19 Page 6 of 22
Case 5:19-cv-04020-CJW-KEM Document 12-1 Filed 06/27/19 Page 22 of 38
f.

Requests for Extensions of Scheduling Order Deadlines. A motion to extend a scheduling order
deadline must demonstrate good cause for the requested extension and also must contain the

following:
1. A description of the discovery not completed;
A description of the discovery that has been completed;
Anexplanation of why all discovery cannot be completed by the existing deadline;

A statement of when discovery will be completed; and

Ae YN

The current trial date and a statement of whether the moving party believes the requested
extension will affect any scheduled trial date.[HA1]

g. Dispositive Motion Deadline. The deadline in the proposed scheduling order and discovery plan for

h.

filing dispositive motions must be at least 150 days before the proposed ready-for-trial date.

Deadlines in Actions for Judicial Review Based on Administrative Record. In actions for
judicial review based on an administrative record, such as claim-review cases brought under the
Employee Retirement Income Security Act of 1974, within 90 days after the filing of the complaint,
all attorneys of record and all unrepresented parties must confer and submit to the Clerk of Court
for approval by a magistrate judge a proposed scheduling order setting forth deadlines for the filing
of the administrative record and briefs. This section does not apply to Social Security benefits cases,
which are scheduled by the court.

Sanctions. The failure to comply with a deadline established in the Rule 16(b) and 26(f)
scheduling order and discovery plan may result in sanctions, including the exclusion of evidence,
the prevention of witnesses from testifying, the striking of pleadings or other documents, the
denial of oral argument, and the imposition of attorney fees and costs.

22

Case 5:19-cv-04020-CJW-KEM Document 2-1 Filed 05/15/19 Page 7 of 22
Case 5:19-cv-04020-CJW-KEM Document 12-1 Filed 06/27/19 Page 23 of 38
UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF IOWA

INSTRUCTIONS AND WORKSHEET FOR PREPARATION OF
TRIAL SCHEDULE AND DISCOVERY PLAN

Effective May 23, 2017

Counsel for the parties shall confer, as required by Federal Rules of Civil Procedure
16 and 26 and Local Rules 16 and 26, and submit to the Clerk of Court on the attached
form a stipulated proposed scheduling and discovery plan. Follow this worksheet during
your Rule 16(b) and 26(f) conference. The deadlines referred to in the worksheet are
suggested deadlines except for the dispositive motion deadline, which MUST be at
least 150 days before the trial ready date, which must be within 18 months of the
filing of the complaint or notice of removal. Submit only the attached two-page
proposed scheduling and discovery plan to the Clerk of Court. DO NOT FILE
EITHER THE WORKSHEET OR THE PROPOSED SCHEDULING AND
DISCOVERY PLAN.

Please carefully review the Local Rules for a more complete description of the
District’s requirements for pretrial case management (available at
www.iand.uscourts.gov). After the Court receives the parties’ proposed scheduling and

discovery plan, it will schedule a Rule 16(b) and 26(f) conference call with the parties to

discuss the proposed schedule and plan, along with other pretrial issues.

1

WORKSHEET - DO NOT FILE - WORKSHEET

Case 5:19-cv-04020-CJW-KEM Document 2-1 Filed 05/15/19 Page 8 of 22
Case 5:19-cv-04020-CJW-KEM Document 12-1 Filed 06/27/19 Page 24 of 38
1. INITIAL DISCLOSURES AND ELECTRONICALLY STORED
INFORMATION:

State whether the parties (a) entered into an agreement during the Rule 26(f) conference
resolving all issues relating to the Federal Rule of Civil Procedure 26(a)(1) initial
disclosures in this action, and (b) discussed the preservation, disclosure, and discovery of
electronically stored information: yes no

 

If any party objects either to making the initial disclosures or to the timing of the initial
disclosures, then within 14 days after the scheduling and discovery plan is submitted,
the objecting party must serve and file a document in which the objections are set forth
with particularity.

If the parties have entered into an agreement concerning the timing of the initial
disclosures, state the date by which the initial disclosures will be made:

(insert date)

Unless a different deadline is set by agreement of the parties or court order, or unless a
party objects to making the initial disclosures or to the timing of the initial disclosures,
Local Rule 26(a) requires that the initial disclosures be made within 14 days after the
parties’ Rule 26(f) conference.

Federal Rule of Civil Procedure 26(a)(1) describes the information the parties must,
without awaiting a discovery request, provide to other parties. Parties are required to
comply fully with Rule 26(a)(1).

If the parties have any other disputes concerning initial disclosures or the preservation,
disclosure, or discovery of electronically stored information, or are aware of any other
issues relating to scheduling or planning that might benefit from the early intervention of
the court, the parties should raise the dispute with the Magistrate Judge during the pretrial
discovery and planning conference.

2

WORKSHEET -— DO NOT FILE — WORKSHEET

Case 5:19-cv-04020-CJW-KEM Document 2-1 Filed 05/15/19 Page 9 of 22
Case 5:19-cv-04020-CJW-KEM Document 12-1 Filed 06/27/19 Page 25 of 38
2. ADDING PARTIES:

State the deadline for filing motions to add parties:

 

(insert date)

This deadline should be no more than 2 months after the date the proposed scheduling
and discovery plan is submitted to the Clerk of Court.

3. AMENDING PLEADINGS:

State the deadline for filing motions to amend pleadings:

 

(insert date)

This deadline should be no more than 2 months after the date the proposed scheduling
and discovery plan is submitted to the Clerk of Court.

4, EXPERT WITNESSES:
State the deadlines for the parties to disclose, in accordance with Federal Rule of Civil
Procedure 26(a)(2)(A), (B), and (C), all “expert witnesses” who may be used at trial to
present evidence under Federal Rules of Evidence 702, 703, or 705:

Plaintiff's experts:

 

(insert date)

Defendant’s experts:

 

(insert date)

Plaintiff's rebuttal experts:

 

(insert date)

The deadlines for the plaintiff to disclose experts, for the defendant to disclose experts, and
for the plaintiff to disclose rebuttal experts should be no more than 3 months, 5 months,
and 6 months, respectively, after the date the proposed scheduling and discovery plan is
submitted to the Clerk of Court. Except as otherwise stipulated by the parties or ordered
by the court, the parties must, by these deadlines, provide full disclosure of expert
information as required by Federal Rule of Civil Procedure 26(a)(2).

3
WORKSHEET -— DO NOT FILE - WORKSHEET

Case 5:19-cv-04020-CJW-KEM Document 2-1 Filed 05/15/19 Page 10 of 22
Case 5:19-cv-04020-CJW-KEM Document 12-1 Filed 06/27/19 Page 26 of 38
5. DISCOVERY:

State the date by which all discovery will be completed, not propounded:
(insert date)

Note that this is the date for completion of discovery, not the date when discovery is to be
propounded. This deadline should be no more than 8 months after the date the
proposed scheduling and discovery plan is submitted to the Clerk of Court. Federal
Rule of Civil Procedure 26(e) imposes a continuing duty to supplement discovery
responses as soon as practicable. All discovery responses must be supplemented at least
30 days before the close of discovery.

6. DISPOSITIVE MOTIONS:

State the deadline for filing dispositive motions:

 

(insert date)

This deadline must be at least 150 days before the trial ready date, but should be no
more than 9 months after the date the proposed scheduling and discovery plan is
submitted to the Clerk of Court.

7. TRIAL READY DATE:

State the date on which the parties anticipate the case will be ready for trial:
(insert date)

This deadline should be no more than 14 months after the date the proposed scheduling
and discovery plan is submitted to the court, but must not be less than 150 days after
the dispositive motion deadline and not more than 18 months after the filing of the
complaint or notice of removal.

8. JURY DEMAND:

State whether a jury demand has been filed: yes no

4

WORKSHEET — DO NOT FILE - WORKSHEET

Case 5:19-cv-04020-CJW-KEM Document 2-1 Filed 05/15/19 Page 11 of 22
Case 5:19-cv-04020-CJW-KEM Document 12-1 Filed 06/27/19 Page 27 of 38
9. ESTIMATED LENGTH OF TRIAL:

State your estimate of the number of days required for trial:

 

(insert number of trial days)

For jury trials, include in your estimate the time required for jury selection, opening
statements, closing arguments, and instructions. If circumstances change, the parties
should immediately notify the court. In any event, the parties should notify the court of
any change in the time required for trial and of their new estimated length of trial at
least 30 days before the trial readiness date in paragraph 7.

10.CONSENT TO MAGISTRATE JUDGE:

State whether the parties unanimously consent, or do not unanimously consent, to trial,
disposition, and judgment by a United States Magistrate Judge, with appeal to the Eighth
Circuit Court of Appeals.

yes, we unanimously consent no, we do not unanimously consent

You may consent in either a jury or non-jury case. Cases consented to the United States
Magistrate Judge will be set for trial on a date certain.

11.FILING OR DELIVERY OF FORM TO CLERK OF COURT:

Print or type the names, addresses, telephone and fax numbers, and e-mail addresses on
the proposed scheduling and discovery plan; sign the proposed and plan, and e-mail the
form to the following e-mail address: ecfmail@iand.uscourts.gov. Be sure to include
both pages of the proposed schedule and plan.

5

WORKSHEET - DO NOT FILE - WORKSHEET

Case 5:19-cv-04020-CJW-KEM Document 2-1 Filed 05/15/19 Page 12 of 22
Case 5:19-cv-04020-CJW-KEM Document 12-1 Filed 06/27/19 Page 28 of 38
IN THE UNITED STATES DISTRICT COURT
FOR THENORTHERN DISTRICT OF IOWA

 

 

CEDAR RAPIDS DIVISION
)
)
) NO.
Plaintiff(s), )
)
Sy )
) SCHEDULING AND
) DISCOVERY PLAN
Defendant(s) )

Counsel

have conferred and submit the following case information and proposed dates for

case Management:

Did the parties both (a) enter into an agreement during the Rule 26(f) conference
resolving all issues relating to initial disclosures, and (b) discuss the preservation,
disclosure, and discovery of electronically stored information? yes no

If the parties have agreed to a deadline for making the initial disclosures, state the

date by which the initial disclosures will be made:

 

If any party objected during the Rule 26(f) conference to making or to the timing
of the initial disclosures, then the objecting party must, within 14 days after this
schedule and plan has been submitted, serve and file a document in which the
objections are set forth with particularity.

Deadline for motions to add parties:

Deadline for motions to amend pleadings:

Case 5:19-cv-04020-CJW-KEM Document 2-1 Filed 05/15/19 Page 13 of 22
Case 5:19-cv-04020-CJW-KEM Document 12-1 Filed 06/27/19 Page 29 of 38
oO wo ND wD

10.

11.

Expert witnesses disclosed by: a) Plaintiff:
b) Defendant:
c) Plaintiff Rebuttal:
Deadline for completion of discovery:
Dispositive motions deadline (at least 150 days before Trial Ready Date):
Trial Ready Date (at least 150 days after Dispositive Motions Date):
Has a jury demand been filed? yes no
Estimated length of trial: days
Do the parties unanimously consent to trial, disposition and judgment by a U.S.

Magistrate Judge, with appeal to the Eighth Circuit Court of Appeals pursuant to

 

 

28 U.S.C. § 636(c)(3)? yes no

Are each of the attorneys in this case admitted to practice in the Northern District
of Iowa pursuant to Local Rule 83? yes no

Plaintiff(s): Defendant(s):

Address: Address:

Telephone: Telephone:

Facsimile: Facsimile:

Email address: Email address:

 

Third-Party Defendant(s)\Other:
Address:

Telephone:

Facsimile:

Email address:

Case 5:19-cv-04020-CJW-KEM Document 2-1 Filed 05/15/19 Page 14 of 22
Case 5:19-cv-04020-CJW-KEM Document 12-1 Filed 06/27/19 Page 30 of 38
LR 73 CONDUCT OF TRIALS AND DISPOSITION OF CIVIL CASES BY
MAGISTRATE JUDGES UPON CONSENT OF THE PARTIES — 28 U.S.C. § 636(c)

Upon consent of the parties and the entry of an order of referral by a district court judge, magistrate
judges are hereby specifically designated, pursuant to 28 U.S.C. § 636(c), to conduct trials and
otherwise dispose of any civil case filed in this court. After an order of referral is entered in a case,
a magistrate judge may conduct all proceedings in the case, including the conduct of a jury or
nonjury trial, and may order the entry of a final judgment in accordance with 28 U.S.C. § 636(c). In
the course of conducting such proceedings, a magistrate judge may hear and determine any
pretrial and post-trial motions, including case-dispositive motions.

46

Case 5:19-cv-04020-CJW-KEM Document 2-1 Filed 05/15/19 Page 15 of 22
Case 5:19-cv-04020-CJW-KEM Document 12-1 Filed 06/27/19 Page 31 of 38
AO 85 (Rev. 02/17) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge

UNITED STATES DISTRICT COURT

 

for the
oo . )
Plaintiff )
Vv. ) Civil Action No.
_ =
Defendant )

NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

Notice of a magistrate judge's availability. A United States magistrate judge of this court is available to conduct
all proceedings in this civil action (including a jury or nonjury trial) and to order the entry ofa final judgment. The judgment
may then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge
may exercise this authority only if all parties voluntarily consent.

You may consent to have your case referred to a magistrate judge, or you may withhold your consent without adverse
substantive consequences. The name of any party withholding consent will not be revealed to any judge who may otherwise
be involved with your case.

Consent to a magistrate judge’s authority. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.

Printed names of parties and attorneys Signatures of parties or attorneys Dates

 

Reference Order

IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.

Date:

 

District Judge ‘s signature

Printed name and title

Note: Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
magistrate judge. Do not return this form to a judge.

Case 5:19-cv-04020-CJW-KEM Document 2-1 Filed 05/15/19 Page 16 of 22
Case 5:19-cv-04020-CJW-KEM Document 12-1 Filed 06/27/19 Page 32 of 38

 
AO 398 (Rev. 01/09) Notice of a Lawsuit and Request to Waive Service of a Summons

UNITED STATES DISTRICT COURT
for the

Plaintiff

v. Civil Action No.

 

Defendant 7

NOTICE OF A LAWSUIT AND REQUEST TO WAIVE SERVICE OF A SUMMONS

To: ee

(Name of the defendant or - if the defendant is a corporation, partnership, or association - an officer or agent authorized to receive service)

Why are you getting this?

A lawsuit has been filed against you, or the entity you represent, in this court under the number shown above.
A copy of the complaint is attached.

This is not a summons, or an official notice from the court. It is a request that, to avoid expenses, you waive formal
service of a summons by signing and returning the enclosed waiver. To avoid these expenses, you must return the signed

waiver within _ days (give at least 30 days, or at least 60 days if the defendant is outside any judicial district of the United States)
from the date shown below, which is the date this notice was sent. Two copies of the waiver form are enclosed, along with
a stamped, self-addressed envelope or other prepaid means for returning one copy. You may keep the other copy.

What happens next?
If you return the signed waiver, | will file it with the court. The action will then proceed as if you had been served
on the date the waiver is filed, but no summons will be served on you and you will have 60 days from the date this notice

is sent (see the date below) to answer the complaint (or 90 days if this notice is sent to you outside any judicial district of
the United States).

If you do not return the signed waiver within the time indicated, I will arrange to have the summons and complaint
served on you. And I will ask the court to require you, or the entity you represent, to pay the expenses of making service.

Please read the enclosed statement about the duty to avoid unnecessary expenses.

I certify that this request is being sent to you on the date below.

Date: a ee
Signature of the attorney or unrepresented party

Printed name

 

 

 

 

 

Address

 

 

E-mail address

 

Telephone number

Case 5:19-cv-04020-CJW-KEM Document 2-1 Filed 05/15/19 Page 17 of 22
Case 5:19-cv-04020-CJW-KEM Document 12-1 Filed 06/27/19 Page 33 of 38

 

 

 
 

AO 399 (01/09) Waiver of the Service of Summons

UNITED STATES DISTRICT COURT

 

 

 

for the
Plaintiff )
Vv. ) Civil Action No.
- )
Defendant )

WAIVER OF THE SERVICE OF SUMMONS

To:

 

(Name of the plainti 's attorney or unrepresented plaintiff
J ‘Pp

I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity ] represent, agree to save the expense of serving a summons and complaint in this case.

I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60daysfrom _, the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.

Date;

Signature of the attorney or unrepresented party

Printed name of party waiving service of summons Printed name

 

Address

 

E-mail address

 

 

_ Telephone number

 

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

 

“Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue. or that the court has
no jurisdiction over this matter or over the defendant or the defendant's property.

If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

 

If you waive service. then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.

 

Case 5:19-cv-04020-CJW-KEM Document 2-1 Filed 05/15/19 Page 18 of 22
Case 5:19-cv-04020-CJW-KEM Document 12-1 Filed 06/27/19 Page 34 of 38
LR 41 DISMISSALS OF ACTIONS

a. Involuntary Dismissals. After giving the parties the notice prescribed in section (c) of this
rule, the Clerk of Court will, in the following circumstances, enter an order dismissing a
civil action without prejudice:

1. Where service has not been made on any defendant within 90 days after the filing
of the complaint, and the plaintiff has failed to file a statement in writing within 97
days after the filing of the complaint setting forth good cause for why service has not
been made; or

2. As to a particular defendant, where service has been made upon that defendant and
neither an answer nor a request for other action has been filed as to that defendant
within 30 days after the date the answer was due; or

3. Where a default has been entered and a motion for entry of judgment by default in
accordance with Federal Rule of Civil Procedure 55(b) has not been made within 30
days after the entry of default, unless the plaintiff advises the Clerk of Court that
further court action is necessary before a default judgment can be sought; or

4, Where a deadline set for the performance of any act required by the Federal Rules of
Civil Procedure, the Local Rules, or an order of the court has been exceeded by more
than 30 days and an extension of time has been neither requested nor granted.

b. Dismissal of Settled Cases. The Clerk of Court may, for internal statistical purposes,
immediately close a case upon being advised by one or more of the parties that the action has
been settled. Within 30 days after advising the court that an action has been settled, the
parties must file such documents as are required to terminate the action. If the parties fail
to do so, the Clerk of Court may, after giving the parties the notice prescribed in section
(c) of this rule, enter an order dismissing the action with prejudice.

Either party may seek reinstatement of a case dismissed under this section within 60 days
after the date of the dismissal order by serving and filing a motion to reinstate the case. The
motion must show good cause as to why the settlement was not consummated. This
paragraph does not diminish any obligation of a party to perform under an otherwise
enforceable settlement agreement.

c. Notification by Clerk of Court. Atleast 14 days before dismissing a case pursuant to section
(b) or (c) of this rule, the Clerk of Court will mail or electronically transmit a notice and a
copy of this rule to all counsel of record and any pro se parties. The notice will state that
the case will be dismissed unless, by the deadline specified in the notice, either the required
action is taken or good cause is shown for not dismissing the case.

This rule does not restrict the authority of the court to dismiss a case, with or without
prejudice, for good cause. Good cause could include the failure of a party to comply with the
Federal Rules of Civil Procedure, the Local Rules, or an order of the court.

28

Case 5:19-cv-04020-CJW-KEM Document 2-1 Filed 05/15/19 Page 19 of 22
Case 5:19-cv-04020-CJW-KEM Document 12-1 Filed 06/27/19 Page 35 of 38
 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF IOWA
CM/ECF ATTORNEY REGISTRATION FORM

1. If you are an attorney applying for admission to this court, do not submit this form. You must
go to our web page, click on Attorney Info and then Attorney Admission Information. During
the admission process, you will create your own Case Management/Electronic Case Filing

(CM/ECF) account.

2. This form must be used if you are admitted and have not previously registered for an account on
the CM/ECF system for the U.S. District Court for the Northern District of Iowa.

3. Attorneys seeking pro hac vice admission must comply with Local Rule 83(d)(3), which requires
this CM/ECF Registration form to be completed within 14 days of the filing of the Order Granting

Pro Hac Vice Admission.

First/Middle/Last Name:

 

Attorney Bar ID/State:

 

Are you admitted to practice in the Northern District of lowa? (Check J box and enter date if applicable)

“VYes-Admission Date: L} Pro Hac Vice-Admission Date:
_] No
Firm Name:

Address:
City: State: Zip:

 

 

 

Telephone Number:

 

Your primary email address to include on account:

 

Additional email addresses to include on account:

 

 

If you wish to use s login and password for this court, please list below
(password must be at least 8 characters, include 1 capital letter, 1 symbol AND 1 number.)

Login: Password:

YOU MUST COMPLETE THE SIGNATURE LINE ON THE NEXT PAGE

Case 5:19-cv-04020-CJW-KEM Document 2-1 Filed 05/15/19 Page 20 of 22
Case 5:19-cv-04020-CJW-KEM Document 12-1 Filed 06/27/19 Page 36 of 38

 
By submitting this registration form, the undersigned agrees to the following:

1. The CM/ECF system is for use only in cases designated by the U.S. District Court for the
Northern District of Jowa. The CM/ECF system may be used to file and view electronic
documents and docket sheets.

2: Each attorney desiring to file pleadings or other papers electronically must complete and sign a
CM/ECF Attorney Registration form. An attorney's password issued by the court, combined with
the user’s identification (login), serves as and constitutes the attorney’s signature. Therefore, an
attorney must protect and secure the password issued by the court so that unauthorized use does
not occur, If there is any reason to suspect the password has been compromised in any way, such
as resignation or reassignment of a person with authority to use the password, it is the duty and
responsibility of the attorney to notify the court immediately. The court will immediately delete
the password from the CM/ECF system and issue a new password.

3: Pursuant to Federal Rule of Civil Procedure 11, every pleading, motion and other paper shall be
signed by at Jeast one attorney of record or, if the party is not represented by an attorney, all
papers shall be signed by the party. The electronic filing of a complaint, pleading, motion or
other paper by an attorney who is a registered participant in the CM/ECF system shall constitute
the signature of that attorney under Federal Rule of Civil Procedure 11.

4. By registering, the undersigned consents to receive notice electronically and to waive the right to
receive notice by personal service or first-class mail pursuant to Federal Rule of Civil Procedure
5(b)(2)(C), except with regard to service of a complaint and summons. This provision does
include electronic notice of the entry of an order or judgment.

a: A user accesses court information via the court’s website or through the Public Access to Court
Electronic Records (PACER) Service Center. Although the court manages the procedures for
electronic filing, all electronic public access to case file documents occurs through PACER. A
PACER login is required in addition to the CM/ECF login and password issued by the court. To
register for PACER, a user must complete the online form or submit a registration form, which
is available on the PACER website: http://pacer.psc.uscourts. gov

6. By registering, the undersigned agrees to abide by the court’s Local Rules and the Electronic
Case Filing Procedures Manual, and any changes or additions that may be made to such rules
and procedures in the future. Registered CM/ECF users agree to comply with the Federal Rules
of Civil and Criminal Procedure, including those governing electronic filing, privacy and
redaction. See, e.g., Fed. R. Civ. P. 5.2.

7. Additional information and procedures are available on the court’s website.

Email completed form to: ecfhelp@iand.uscourts.gov Subject Line: ECF Attorney Registration

 

 

Date: (type name) s/
COURT USE ONLY

Login:

Password: Issuer/Date:

 

 

Case 5:19-cv-04020-CJW-KEM Document 2-1 Filed 05/15/19 Page 21 of 22
Case 5:19-cv-04020-CJW-KEM Document 12-1 Filed 06/27/19 Page 37 of 38
Privacy Notice

To Pro Se Litigants and Counsel of INTERNET Availability of Civil Case File Information

The United States District Court for the Northern District of Jowa makes the content of cases
available on PACER. Any subscriber to PACER will be able to read, download, store and print
the full content of documents filed into the electronic docket

To comply with the policy of the Judicial Conference of the United States and the E-
Government Act, filing parties shall omit, or, where inclusion is necessary, partially redact
(remove) the following personal data information from all pleadings, documents, and exhibits,
whether filed electronically or on paper, unless the assigned judge orders otherwise:

1) Minors’ names: Use the minors’ initials (Only Initials);
2) Financial account numbers: Identifying the financial institution and name
Or type of account, but use only the last four numbers of the account number;
3) Social Security numbers: Use only the last four numbers;
4) Dates of birth: Use only the year; and
5) Other data as permitted by order of the court.

Additionally, you should not include confidential information in any document filed with the
court unless such inclusion is necessary and relevant to the case. You must remember that any
personal information not otherwise protected will be made available over the Internet via
WebPACER. You may omit or partially redact (remove) the following confidential information
from all pleadings, documents, and exhibits, unless the assigned judge orders otherwise:

1) Personal identifying number, such as driver’s license number;
2) Medical records, treatment and diagnosis;

3) Employment history;

4) Individual financial information; and

5) Proprietary or trade secret information.

The parties are solely responsible for any personal information filed. The clerk’s office will not
review documents for compliance with this rule, seal on its own motion documents
containing personal information, or redact documents, whether filed electronically or on

paper.

SEALING OF DOCUMENTS
The clerk’s office will not make electronically available documents that have been sealed or

otherwise restricted by court order. Rules relating to the sealing of documents are controlled by
Rule 5(c) of the Local Rules of Civil Procedure for the Northern District of lowa. A party
wishing to file a document containing the personal information specified above may move for
leave to file and unredacted document under seal. In granting the motion, the assigned judge

may require the party to file a redacted copy for the public file.
Case 5:19-cv-04020-CJW-KEM Document 2-1 Filed 05/15/19 Page 22 of 22
Case 5:19-cv-04020-CJW-KEM Document 12-1 Filed 06/27/19 Page 38 of 38
